DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/04/2021.	
3.	Claims 1-8, 10-14 are pending. Claims 1-8, 10-14 are under examination on the merits. Claims 1-8, 10-13 are amended. Claim 9 is cancelled. Claim 14 is newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive, thus claims 1-8, 10-13 stand rejected as set forth in Office action dated 10/20/2020 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-8, 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites “wherein the film has a pencil hardness 
For the purpose of examination against the prior art, claim 1 is construed to recites ” wherein the film at thickness of 50 ± 2 µm has a pencil hardness measured according to ASTM D3363 of a 2H grade or more and a modulus of 6.5 GPa or more”.

9.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites “wherein a rate of change (dT/dλ) of light transmittance (T) with respect to a wavelength (λ) in a light transmittance range of 10% to 80% and in a wavelength range of 350 nm to 450 nm is 2.8 to 4.0”, wherein applicant fails to articulate by sufficiently distinct functional language, a rate of change (dT/dλ) of light transmittance (T) with respect to a wavelength (λ) according to original disclosure is based on the poly(amide-imide)copolymer composition (i.e. pure polymer + an ultraviolet stabilizer composition), and not for the final product of poly(amide-imide)copolymer film (i.e., molded final product), thus claim 2 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 
For the purpose of examination against the prior art, claim 2 is construed to recites ” wherein a rate of change (dT/dλ) of light transmittance (T) with respect to a wavelength (λ) in a light transmittance range of 10% to 80% and in a wavelength range of 350 nm to 450 nm  of poly(amide-imide)copolymer composition is 2.8 to 4.0”.
The above rejection of claim 2 continue to apply for  rejection of claims 3, 5, 10-11, but will not be repeated for the sake of brevity.
For the purpose of examination against the prior art, claim 14 is construed to recites ” wherein the film at thickness of 50 ± 2 µm has a coefficient of thermal expansion of 15 ppm/°C or less”.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Pub. No. 2016/0039977 A1, hereinafter “Cho”) in view of  Nakayama et al. (WO 2017/010566, equivalent to US Pub. No. 2017/0208766 A1, hereinafter “Nakayama”). 

	Regarding claims 1,4-5: Cho teaches a poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the poly(amide-imide) copolymer composition (Page 1, [0007]), comprising a poly(amide-imide) copolymer (Page 22, [0241]) resulting from copolymerizing an aromatic diamine monomer, an aromatic dianhydride 
	However, Nakayama teaches the polyamic acid solution composition (Page 4, [0008]), comprising an ultraviolet absorber (Page 4, [0042]), wherein the ultraviolet stabilizer is at least one compound selected from the group consisting of a benzophenone-based ultraviolet absorber, a benzotriazole-based ultraviolet absorber, a salicylate-based ultraviolet absorber, a cyanoacrylate-based ultraviolet absorber, a nickel complex salt ultraviolet absorber, and a hindered amine-based light stabilizer (HALS) (Page 4, [0042], wherein the ultraviolet stabilizer is contained in an amount of 0.1 to 15 parts by weight based on 100 parts by weight of the imide of a polyamic acid (Page 4, [0042]) with benefit of providing a polyimide film which has a high optical transparency and a small retardation in the thickness direction, and also has excellent heat resistance, and mechanical properties such as flexibility and toughness, and a polyamic acid solution composition from which such a polyimide film may be obtained (Page 1, [0007]), since when the amount of the ultraviolet absorber is too large, the properties of the polyimide such as optical properties and heat resistance may be deteriorated, and haze may occur in the film (Page 4, [0042]). 

Since Cho in view of Nakayama teaches substantially identical a poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the poly(amide-imide) copolymer composition (Page 1, [0007]), comprising a poly(amide-imide) copolymer (Page 22, [0241]) resulting from copolymerizing an aromatic diamine monomer, an aromatic dianhydride monomer, and an aromatic dicarbonyl monomer (Page 22, Example 5, Table 3) with the same amount as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. pencil hardness, and a modulus of the film would be expected to be the same as claimed (i.e., the film has pencil hardness measured according to ASTM D3363 of a 2H grade or more, and a modulus of 6.5 GPa or more). If there is any difference between the product of Cho in view of Nakayama and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the 

	Regarding claims 2-3: The disclosure of Cho in view of Nakayama is adequately set forth in paragraph above and is incorporated herein by reference. Cho teaches the article may have total light transmittance of about 80% or higher in a wavelength range of about 380 nm to about 750 nm, and the article may have light transmittance of about 55% or higher for light of about a 400 nm wavelength. Cho does not expressly teach the poly(amide-imide) copolymer composition, wherein a rate of change (dT/dλ) of light transmittance (T) with respect to a wavelength (λ) in a light transmittance range of 10% to 80% and in a wavelength range of 350 nm to 450 nm is 2.8 to 4.0, preferably 2.9 to 3.9.
	However, Since Cho in view of Nakayama teaches substantially identical a poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the poly(amide-imide) copolymer composition (Page 1, [0007]), comprising a poly(amide-imide) copolymer (Page 22, [0241]) resulting from copolymerizing an aromatic diamine monomer, an aromatic dianhydride monomer, and an aromatic dicarbonyl monomer (Page 22, Example 5, Table 3) with the same amount as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be expected to be the same as claimed (i.e., a rate of change (dT/dλ) of light transmittance (T) with respect to a wavelength (λ) in a light transmittance range of 10% to 80% and in a wavelength range of 350 nm to 450 nm is 2.8 to 4.0, preferably 2.9 to 3.9). If there is any difference between the product of Cho in view of Nakayama and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are 

Regarding claim 6: Cho teaches the poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the aromatic dianhydride monomer is contained in an amount of 25 mol% or less based on the aromatic diamine monomer (Page 22, Example 5, Table 3). 

	Regarding claim 7: Cho teaches the poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the aromatic diamine monomer is  2,2'-bis(trifluoromethyl)-4,4'-biphenyldiamine (TFDB)(Page 20, synthesis of Example 5; Page 22, Example 5, Table 3).

	Regarding claim 8: Cho teaches the poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the aromatic dianhydride monomer is 3,3',4,4'-biphenyltetracarboxylic acid dianhydride (BPDA)(Page 21, synthesis of Example 21; Page 22, Example 5, Table 3).

Regarding claims 10-11: The disclosure of Cho in view of Nakayama is adequately set forth in paragraph above and is incorporated herein by reference. Cho does not expressly teach the poly(amide-imide) copolymer composition, wherein a rate of change (dT/dλ) of light transmittance (T) with respect to a wavelength (λ) in a light transmittance range of 10% to 80% and in a wavelength range of 350 nm to 450 nm is 3.0 to 3.8, preferably 3.3 to 3.5.
However, Since Cho in view of Nakayama teaches substantially identical a poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), 

Regarding claim 12: Cho teaches the poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the film has an initial yellow index (YIo) measured according to ASTM D1925 of 3.5 or less (Page 23, [0246], Table 4). 

Regarding claim 13: The disclosure of Cho in view of Nakayama is adequately set forth in paragraph above and is incorporated herein by reference. Cho does not expressly teach the film at a thickness of 50±2 µm has transmittance of 88.0 % or more with respect to visible light having a wavelength of 550 nm, and transmittance of 15.0 % or less with respect to ultraviolet light having a wavelength of  388 nm.


Regarding claim 14: Cho teaches the poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the film has a coefficient of thermal expansion of 15 ppm/°C or less (Page 23, [0246], Table 4). 




Response to Arguments
13.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.

	In response to Applicant’s argument that Cho does not expressly the aromatic dicarbonyl monomer consists of 0 to 35 mol% of 4,4'-biphenyldicarbonyl chloride, 5 to 40 mol% of isophthaloyl chloride, and 60 to 95 mol% of terephthaloyl chloride, based on the total moles of the aromatic dicarbonyl monomer.
	The Examiner respectfully disagrees. Applicant argues that Cho teaches a first segment comprising Synthesis Example 5, a second segment comprising Synthesis Example 21, and further comprises 0.0065 mol of TPCI and 0.0005 mol of IPCI. See Cho, Example 5, Table 3. Synthesis Example 5 comprises 0.009 mol of DADPS, 0.003 mol of TFDB, and 0.006 mol of IPCI. See id. at Table 1. As a result, Example 5, including a first segment comprising Synthesis Example 5 and a second segment comprising Synthesis Example 21, further comprise 0.0065 mol of TPCI and 0.0065 mol IPCI, has 50% IPCI and 50% TPCI based on the total moles of the aromatic dicarbonyl monomer, both of which are outside the claimed ranges of 5 to 40% of isophthaloyl chloride and 60 to 95% of terephthaloyl chloride, as required by the claims. However, this calculation is not correct, because the amount of 0.006 mol of IPCI for the synthesis of the first segment is already consumed. Cho clearly teaches in order to produce the block copolymer the aromatic dicarbonyl monomer consists of 0.0 mol% of 4,4'-biphenyl dicarbonyl chloride (BPCI), 7.14 mol% of isophthaloyl chloride (IPCI), and 92.86 mol% of terephthaloyl chloride (TPCI)(Page 22, Example 5, Table 3) which is based on total of TPCI+IPCI= 0.0065+0.0005=0.0070 (7.14 mol% of isophthaloyl chloride (IPCI), and 92.86 mol% of terephthaloyl chloride (TPCI).
	Therefore, Cho teaches the aromatic dicarbonyl monomer consists of 0 to 35 mol% of 4,4'-biphenyldicarbonyl chloride, 5 to 40 mol% of isophthaloyl chloride, and 60 to 95 mol% of re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the coefficient of thermal expansion (CTE)(ppm/C), the total light transmittance (% 380 nm to 750 nm), the light transmittance (% 400 nm), haze (%), and yellow index (%) are recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Since Cho in view of Nakayama teaches substantially identical a poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the poly(amide-imide) copolymer composition (Page 1, [0007]), comprising a poly(amide-imide) copolymer (Page 22, [0241]) resulting from copolymerizing an aromatic diamine monomer, an aromatic dianhydride monomer, and an aromatic dicarbonyl monomer (Page 22, Example 5, Table 3) with the same amount as the recited claimed, one of ordinary skill in the art before the 

	In response to Applicant’s argument that Nakayama cannot remedy the deficiencies of Cho to teach or suggest all of the features required by claim 1, as amended. Nakayama fails to disclose using any aromatic dicarbonyl or dichloride compounds and fails to teach, suggest, or provide any guidance for preparing a poly(amide-imide) copolymer, and the poly(amidc-imidc) film that has a pencil hardness measured according to ASTM D3363 of a 2H grade or more and a modulus of 6.5 GPa or more
	The Examiner respectfully disagrees. Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Cho in view of Nakayama is deemed to teach the poly(amide-imide) film comprising a poly(amide-imide) copolymer composition (Page 5, [0060]-[0061]), wherein the poly(amide-imide) copolymer composition (Page 1, [0007]), comprising a poly(amide-imide) copolymer (Page 22, [0241]) resulting from copolymerizing an aromatic diamine monomer, an aromatic dianhydride monomer, and an aromatic dicarbonyl monomer (Page 22, Example 5, Table 3) with the same amount as the recited claimed In an analogous art of a poly(amide-imide) copolymer composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the poly(amide-imide) copolymer composition by Cho, so as to include an ultraviolet stabilizer as taught by Nakayama, and would have been motivated to do so with reasonable expectation that this would result in providing a polyimide film which has a high optical transparency and a small retardation in the thickness direction, and also has excellent heat resistance, and mechanical properties such as flexibility and toughness, and a polyamic acid solution composition from which such a polyimide film may be obtained (Page 1, [0007]), since when the amount of the ultraviolet absorber is too large, the properties of the polyimide such as optical properties and heat resistance may be deteriorated, and haze may occur in the film as suggested by Nakayama (Page 4, [0042]). 
Furthermore, it is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Nakayama cures the deficiency in Cho relied upon in rejecting independent claim 1, and one skilled in the art would naturally look prior art such as Nakayama addressing the same problem as the invention at hand, and in this case would find an appropriate solution. Thus, it appears that Nakayama’s  disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to add the ultraviolet stabilizer, wherein the ultraviolet stabilizer is contained in an amount of 0.1 to 15 parts by weight based on 100 parts by weight of the imide of a polyamic acid (Page 4, [0042]) with benefit of providing a polyimide film which has a high optical transparency and a small retardation in the thickness direction, and also has excellent heat resistance, and mechanical properties such as flexibility and toughness, and a polyamic acid solution composition from which such a polyimide film may be obtained (Page 1, [0007]), since when the amount of the ultraviolet absorber is too large, the properties of the polyimide such as optical properties and heat resistance may be deteriorated, and haze may occur in the film (Page 4, [0042]). See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”).

Turning to Applicant’s last argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the  examples in Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results n re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/19/2021